Exhibit 10.1

EXECUTION COPY

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

This COMMON STOCK AND WARRANT PURCHASE AGREEMENT this (“Agreement”), dated as of
January 2, 2007 by and among Sontra Medical Corporation, a Minnesota corporation
(the “Company”), Sherbrooke Partners, LLC, a Delaware limited liability company
(“Sherbrooke”), and the purchasers identified on Exhibit A hereto (each,
including Sherbrooke, a “Purchaser” and collectively, including Sherbrooke, the
“Purchasers”), for the purchase and sale of shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), and warrants to purchase
shares of Common Stock, by the Purchasers.

WHEREAS, on November 22, 2006, the Company received a deficiency letter (the
“Letter”) from the staff of the Nasdaq Capital Market (“NASDAQ”) indicating that
the Company was not in compliance with multiple continued listing requirements
and that the staff of NASDAQ was reviewing the Company’s eligibility for
continued listing on NASDAQ, and to facilitate this review, the Company had to
submit to NASDAQ the Company’s specific plan to achieve and sustain compliance
with all NASDAQ listing requirements;

WHEREAS, the Letter further stated that if, after the conclusion of its review,
NASDAQ determined that the Company’s plan did not adequately address the issue
of compliance with NASDAQ’s listing requirements, NASDAQ would provide the
Company written notification that the Common Stock would be delisted;

WHEREAS, on December 21, 2006, the Board of Directors (the “Board”) of the
Company elected to voluntarily delist the Common Stock from NASDAQ and to cease
the Company’s operations while continuing to seek financing;

WHEREAS, on or about December 29, 2006, a representative of Sherbrooke
approached the Board regarding a potential investment in the Company on the
terms and subject to the conditions set forth herein (the “Investment”);

WHEREAS, certain members of the Board and/or executive officers of the Company
have elected to participate in the Investment, and that such participation is a
condition to the consummation of the Investment;

WHEREAS, the members of the Board not participating in the Investment have
determined that the Investment is consistent with and in furtherance of the
long-term business strategy of the Company and fair to, and in the best
interests of, the Company and its shareholders and has approved and adopted this
Agreement and declared its advisability and approved the Investment and the
other transactions contemplated by this Agreement;

WHEREAS, the Purchasers intend to commence a business, legal and accounting due
diligence investigation of the Company immediately after the date hereof (the
“Due Diligence Investigation”) and to complete the Due Diligence Investigation
on or before January 18, 2007;

WHEREAS, independent of the Investment, the Company intends to finalize the
delisting of its Common Stock from NASDAQ on or about January 18, 2007, but
intends to maintain the



--------------------------------------------------------------------------------

registration of its Common Stock under Section 12(g) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and to continue to file all
reports required to be filed with the Securities and Exchange Commission (the
“Commission”) pursuant to the Exchange Act;

WHEREAS, the Company wishes to sell to the Purchasers, and the Purchasers wish
to purchase from the Company, the Securities, all upon the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Purchasers hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF COMMON STOCK AND WARRANTS

Section 1.1 Purchase and Sale of Common Stock and Warrants.

(a) Upon the following terms and subject to the following conditions, the
Company shall issue and sell to the Purchasers, and the Purchasers shall
purchase from the Company, 6,000,000 shares of Common Stock (the “Shares”) at a
price per share of $0.10 (the “Per Share Purchase Price”) for an aggregate
purchase price of $600,000 (the “Purchase Price”). Each Purchaser shall pay the
portion of the Purchase Price set forth opposite its name on Exhibit A hereto
(the “Purchasers Schedule”). Up until the Closing, Sherbrooke may amend the
Purchasers Schedule under the heading “Investors” and appropriately allocate
among additional investors the investment amounts and number of Shares and
Warrants to be issued (so long as any such amendment does not cause the Purchase
Price to equal an amount less than $600,000), and any Purchaser added to such
amended Purchasers Schedule shall execute and deliver a counterpart signature
page to this Agreement. Upon such execution and delivery, such additional
investor shall become a party to this Agreement and shall become a Purchaser
hereunder with all the rights and obligations of a Purchaser. The Company and
the Purchasers are executing and delivering this Agreement in accordance with
and in reliance upon the exemption from securities registration afforded by
Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), including Regulation
D (“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.

(b) Upon the following terms and conditions and for no additional consideration,
each of the Purchasers shall be issued Warrants, in substantially the form
attached hereto as Exhibit B (the “Warrants”), to purchase the number of shares
of Common Stock equal to twenty-five percent (25%) of the number of Shares
purchased by each Purchaser pursuant to the terms of this Agreement, as set
forth opposite such Purchaser’s name on Exhibit A hereto. The Warrants shall
expire two (2) years from the Closing Date and shall have an exercise price per
share equal to $0.21. Any shares of Common Stock issuable upon exercise of the
Warrants (and such shares when issued) are herein referred to as the “Warrant
Shares”. The

 

2



--------------------------------------------------------------------------------

Shares, the Warrants and the Warrant Shares are sometimes collectively referred
to herein as the “Securities”.

Section 1.2 Purchase Price and Closing. In consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Company agrees to issue and sell to the Purchasers and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not jointly, agree to purchase the number of Shares and Warrants,
in each case, set forth opposite their respective names on Exhibit A. The
closing of the purchase and sale of the Shares and Warrants to be acquired by
the Purchasers from the Company under this Agreement (the “Closing”) shall take
place on Thursday, January 18, 2007 or on such other date as the Purchasers and
the Company may mutually agree upon (the “Closing Date”), provided, that all of
the conditions set forth in Article IV hereof and applicable to the Closing
shall have been fulfilled or waived in accordance herewith. At the Closing, the
Company shall deliver or cause to be delivered to each Purchaser (i) a
certificate registered in the name of the Purchaser representing the number of
Shares as is set forth opposite the name of such Purchaser on Exhibit A, (ii) a
Warrant to purchase such number of shares of Common Stock as is set forth
opposite the name of such Purchaser on Exhibit A and (iii) any other deliveries
as required by Article IV. At the Closing, each Purchaser shall deliver its
portion of the Purchase Price by wire transfer to an account designated by the
Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. Except as expressly
set forth in the Commission Documents (defined below), excluding, however, the
disclosures in any “Risk Factors” section of the Commission Documents, the
Company hereby represents and warrants to each Purchaser as follows, , as of the
date hereof and the Closing Date:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Minnesota and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Other than Sontra Medical, Inc. (“SMI”), the Company does not have any
Subsidiaries (defined below) or own securities of any kind in any other entity.
Each of the Company and SMI is duly qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any effect on the
business, results of operations, prospects, assets or condition (financial or
otherwise) of the Company that is material and adverse to the Company and SMI
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company from entering
into and performing any of its obligations under the Transaction Documents (as
defined below) in any material respect.

 

3



--------------------------------------------------------------------------------

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and the Warrants
(together, the “Transaction Documents”) and to issue and sell the Securities in
accordance with the terms hereof and to complete the transactions contemplated
by the Transaction Documents. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company, the Board or its shareholders is required. When executed and delivered
by the Company, each of the Transaction Documents shall constitute a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

(c) Capitalization. The authorized capital stock of the Company consists of
(i) 60 million shares of Common Stock and (ii) 10 million shares of preferred
stock, $0.01 par value, of which 7 million shares are designated as series A
convertible preferred stock (“Preferred Stock”). As of the date hereof,
(i) 2,934,251 shares of Common Stock and 73,334 shares of Preferred Stock are
issued and outstanding, all of which are validly issued, fully paid and
nonassessable, and (ii) 600,000 shares of Common Stock are reserved for issuance
pursuant to employee stock options granted pursuant to the Company’s equity
compensation plans (the “Company Plans”). All of the outstanding shares of the
Common Stock, Preferred Stock and any other outstanding security of the Company
have been duly and validly authorized and validly issued, fully paid and
nonassessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, or pursuant to valid exemptions
therefrom. Except as set forth in this Agreement, no shares of Common Stock,
Preferred Stock or any other security of the Company are entitled to preemptive
rights, registration rights, rights of first refusal or similar rights and there
are no outstanding warrants, scrip, rights to subscribe to, call or commitments
of any character whatsoever relating to, or securities or rights convertible
into, any shares of capital stock of the Company. Furthermore, except as set
forth in this Agreement, there are no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company. Except for customary
transfer restrictions contained in agreements entered into by the Company in
order to sell restricted securities, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities. The Company is
not a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company. There are no outstanding debt securities, or other form of material
debt of the Company or SMI. There are no contracts, commitments, understandings,
agreements or arrangements under which the Company or SMI is required to
register the sale of any of their securities under the Securities Act. There are
no outstanding securities of the Company or SMI that contain any redemption or
similar provisions, and there are no contracts, commitments, understandings,
agreements or arrangements by which the Company or SMI is or may become bound to
redeem a security of the Company or SMI. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the

 

4



--------------------------------------------------------------------------------

Securities. The Company does not have any stock appreciation rights or “phantom
stock” plans or agreements, or any similar plan or agreement. As of the date of
this Agreement, except as set forth in filings made with the Commission, to the
Company’s knowledge, no Person (as defined below) or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 promulgated under the
Exchange Act) or has the right to acquire by agreement with or by obligation
binding upon the Company, beneficial ownership of in excess of 5% of the Common
Stock. Any Person with any right to purchase securities of the Company that
would be triggered as a result of the transactions contemplated hereby or by any
of the other Transaction Documents has waived such rights or the time for the
exercise of such rights has passed, except where failure of the Company to
receive such waiver would not have a Material Adverse Effect. There are no
options, warrants or other outstanding securities of the Company (including,
without limitation, any equity securities issued pursuant to any Company Plan)
the vesting of which will be accelerated by the transactions contemplated hereby
or by any of the other Transaction Documents. None of the transactions
contemplated by this Agreement or by any of the other Transaction Documents
shall cause, directly or indirectly, the acceleration of vesting of any “in the
money” options issued pursuant the Company’s stock option plans.

(d) Issuance of Securities. The Shares and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for and issued in accordance with the terms hereof and the Warrants,
respectively, the Shares and the Warrant Shares will be validly issued, fully
paid and nonassessable and free and clear of all liens, encumbrances and rights
of refusal of any kind and the holders shall be entitled to all rights accorded
to a holder of Common Stock.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Company’s Articles of Incorporation (the “Articles”) or Bylaws (the
“Bylaws”), each as amended to date, or SMI’s comparable charter documents,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or SMI is a party or by
which the Company’s or SMI’s respective properties or assets are bound, or
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or SMI or by which
any property or asset of the Company or SMI is bound or affected, except, in all
cases, other than violations pursuant to clauses (i) or (iii) (with respect to
federal and state securities laws) above, except, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
the Company nor SMI is required under federal, state, foreign or local law, rule
or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents or issue and sell the Securities in accordance with the terms hereof
(other than any filings, consents and approvals which may be required to be made
by the Company under applicable state and federal securities laws).

 

5



--------------------------------------------------------------------------------

(f) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act, including pursuant to Sections 13,
14 or 15(d) thereof (all of the foregoing and all exhibits included therein and
financial statement and schedules thereto, including filings incorporated by
reference therein being referred to herein as the “Commission Documents”). At
the times of their respective filings, each of the Commission Documents complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and the Form 10-QSB
and Form 10-KSB at the time of their respective filings did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the
Commission Documents were complete and correct in all material respects and
complied with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
accounting principles generally accepted in the United States (“GAAP”) applied
on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company and SMI as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(g) Subsidiaries. For the purposes of this Agreement, “Subsidiary” shall mean
any corporation or other entity of which at least a majority of the securities
or other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or
SMI. All of the outstanding shares of capital stock of SMI have been duly
authorized and validly issued, and are fully paid and nonassessable. There are
no outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon SMI for the purchase or
acquisition of any shares of capital stock of SMI or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Neither the Company nor SMI is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of SMI or any convertible securities,
rights, warrants or options of the type described in the preceding sentence.
Neither the Company nor SMI is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of SMI.

(h) No Material Adverse Change. Since December 31, 2005, the Company has not
experienced or suffered any Material Adverse Effect.

(i) No Undisclosed Liabilities. Since December 31, 2005, neither the Company nor
SMI has incurred any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than

 

6



--------------------------------------------------------------------------------

those incurred in the ordinary course of the Company’s or SMI’s respective
businesses or which, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect. Since December 31, 2005, none of the Company
or SMI has participated in any transaction material to the condition of the
Company which is outside of the ordinary course of its business.

(j) No Undisclosed Events or Circumstances. Since December 31, 2005, no event or
circumstance has occurred or exists with respect to the Company or SMI or their
respective businesses, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(k) Indebtedness. For the purposes of this Agreement, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $300,000
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
liabilities for borrowed money of others in excess of $100,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $25,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor SMI is in default with respect to any Indebtedness.

(l) Title to Assets. Each of the Company and SMI has good and valid title to all
of its real and personal property reflected in the Commission Documents, free
and clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those that, individually or in the aggregate, do not
cause a Material Adverse Effect. All said leases of the Company and SMI are
valid and subsisting and in full force and effect.

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or SMI which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto. There is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or other proceeding pending or, to the knowledge of the Company, threatened
against or involving the Company, SMI or any of their respective properties or
assets, which individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or SMI or any officers or directors of the
Company or SMI in their capacities as such, which individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(n) Compliance with Law. The business of the Company and SMI has been and is
presently being conducted in accordance with all applicable federal, state and
local governmental laws, rules, regulations and ordinances, except as,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material

 

7



--------------------------------------------------------------------------------

Adverse Effect. The Company and SMI have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(o) Taxes. Each of the Company and SMI has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
all taxes shown to be due and all additional assessments, and adequate
provisions have been and are reflected in the financial statements of the
Company and SMI for all current taxes and other charges to which the Company or
SMI is subject and which are not currently due and payable. None of the federal
income tax returns of the Company or SMI has been audited by the Internal
Revenue Service. The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or SMI for any
period, nor of any basis for any such assessment, adjustment or contingency.

(p) Certain Fees. The Company has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents.

(q) Disclosure. Neither this Agreement nor any other documents, certificates or
instruments furnished to the Purchasers by or on behalf of the Company or SMI in
connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

(r) Operation of Business. Each of the Company and SMI owns or possesses the
rights to use all patents, trademarks, domain names (whether or not registered)
and any patentable improvements or copyrightable derivative works thereof,
websites and intellectual property rights relating thereto, service marks, trade
names, copyrights, licenses and authorizations which are necessary for the
conduct of its business as now conducted without any conflict or infringement
with the rights of others.

(s) Environmental Compliance. Each of the Company and SMI have obtained all
material approvals, authorization, certificates, consents, licenses, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any Environmental Laws. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or

 

8



--------------------------------------------------------------------------------

handling of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, material or wastes, whether solid, liquid or gaseous in
nature. The Company has all necessary governmental approvals required under all
Environmental Laws and used in its business or in the business of SMI, except
for such instances as would not individually or in the aggregate have a Material
Adverse Effect. The Company and SMI are also in compliance with all other
limitations, restrictions, conditions, standards, requirements, schedules and
timetables required or imposed under all Environmental Laws. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or SMI that violate or would be reasonably likely to violate any Environmental
Law after the Closing or that would be reasonably likely to give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including, without limitation,
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.

(t) Books and Records; Internal Accounting Controls. The records and documents
of the Company and SMI accurately reflect in all material respects the
information relating to the business of the Company and SMI, the location and
collection of their assets, and the nature of all transactions giving rise to
the obligations or accounts receivable of the Company or any Subsidiary. The
Company and SMI maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate actions are taken with
respect to any differences and (v) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.
There are no significant deficiencies or material weaknesses in the design or
operation of internal controls over financial reporting that would reasonably be
expected to adversely affect the Company’s ability to record, process, summarize
and report financial information, and there is no fraud, whether or not
material, that involves management or, to the knowledge of the Company, other
employees who have a significant role in the Company’s internal controls and the
Company has provided to the Purchaser copies of any written materials relating
to the foregoing.

(u) Material Agreements. Except for the Transaction Documents (with respect to
clause (i) only), or as would not be reasonably likely to have a Material
Adverse Effect, (i) each of the Company and SMI has performed all obligations
required to be performed by them to date under any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, filed or
required to be filed with the Commission (the “Material Agreements”),
(ii) neither the Company nor SMI has received any notice of default under any
Material Agreement and, (iii) to the best of the Company’s knowledge, neither
the Company nor SMI is in default under any Material Agreement.

 

9



--------------------------------------------------------------------------------

(v) Transactions with Affiliates. There are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, SMI or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or SMI, or any person owning
any capital stock of the Company or SMI or any member of the immediate family of
such officer, employee, consultant, director or shareholder or any corporation
or other entity controlled by such officer, employee, consultant, director or
shareholder, or a member of the immediate family of such officer, employee,
consultant, director or shareholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.

(w) Securities Act of 1933. Subject to the accuracy and completeness of the
representations and warranties of the Purchasers contained in Section 2.2
hereof, the Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and sale of the
Securities hereunder. Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities or similar securities to, or solicit offers with respect
thereto from, or enter into any negotiations relating thereto with, any person,
or has taken or will take any action so as to bring the issuance and sale of any
of the Securities under the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.

(x) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Securities, or for
the performance by the Company of its obligations under the Transaction
Documents.

(y) Employees; Labor Relations. Neither the Company nor SMI has any collective
bargaining arrangements or agreements covering any of its employees. Neither the
Company nor SMI has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or SMI required to be disclosed in the
Commission Documents that is not so disclosed. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) neither the Company nor SMI is
engaged in any unfair labor practice, (ii) there is no strike, labor dispute,
slowdown or stoppage pending or, to the knowledge of the Company, threatened
against the Company or SMI, and (iii) neither the Company nor SMI is a party to
any collective bargaining agreement or contract.

(z) Absence of Certain Developments. Since December 31, 2005, neither the
Company nor SMI has:

 

10



--------------------------------------------------------------------------------

(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;

(ii) borrowed any amount in excess of $300,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and SMI;

(iii) discharged or satisfied any lien or encumbrance in excess of $250,000 or
paid any obligation or liability (absolute or contingent) in excess of $250,000,
other than current liabilities paid in the ordinary course of business;

(iv) declared or made any payment or distribution of cash or other property to
shareholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $100,000, except in the ordinary
course of business;

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $250,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;

(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;

(x) entered into any material transaction, whether or not in the ordinary course
of business;

(xi) made charitable contributions or pledges in excess of $10,000;

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

 

11



--------------------------------------------------------------------------------

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or

(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or SMI which is or would be
materially adverse to the Company and SMI. The execution and delivery of this
Agreement and the issuance and sale of the Securities will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), provided that, if any of the
Purchasers, or any person or entity that owns a beneficial interest in any of
the Purchasers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(z), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
SMI or by any trade or business, whether or not incorporated, which, together
with the Company or SMI, is under common control, as described in Section 414(b)
or (c) of the Code.

(bb) Anti-takeover Device. Neither the Company nor SMI has any outstanding
shareholder rights plan or “poison pill” or any similar arrangement. There are
no provisions of any anti-takeover or business combination statute applicable to
the Company, the Articles and the Bylaws which would preclude the issuance and
sale of the Securities, the reservation for issuance of the Warrant Shares and
the consummation of the other transactions contemplated by this Agreement or any
of the other Transaction Documents.

(cc) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents and the Company shall not be excused
from performance of its obligations to any Purchaser under the Transaction
Documents as a result of nonperformance or breach by any other Purchaser. The
Company acknowledges that the decision of each Purchaser to purchase Securities
pursuant to this Agreement has been made by such Purchaser independently of any
other purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or SMI which may have made or given by any other
Purchaser or by any agent or employee of any other Purchaser, and no Purchaser
or any of its agents or employees shall have any liability to any Purchaser (or
any other person) relating to or arising from any such information, materials,
statements or opinions. The Company acknowledges that nothing contained herein,
or in any Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a

 

12



--------------------------------------------------------------------------------

partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that the Purchasers have retained their own individual counsel with
respect to the transactions contemplated hereby. The Company acknowledges that
it has elected to provide all Purchasers with the same terms and Transaction
Documents for the convenience of the Company and not because it was required or
requested to do so by the Purchasers.

(dd) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, or any applicable exchange-related shareholder approval provisions, nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings if such other offering, if integrated, would cause the offer and
sale of the Securities not to be exempt from registration pursuant to Regulation
D and Rule 506 thereof under the Securities Act. The Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review and since June 30, 2006, the Company has not offered or sold
any of its equity securities or debt securities convertible into shares of
Common Stock.

(ee) Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the Commission thereunder.

(ff) Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
compliance by the Company is required as of the date hereof and intends to
comply with other applicable provisions of the Sarbanes-Oxley Act, and the rules
and regulations promulgated thereunder, upon the effectiveness of such
provisions or the date by which compliance therewith by the Company is required.

Section 2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization. If the Purchaser is an
individual, such Purchaser is a bona fide

 

13



--------------------------------------------------------------------------------

resident and domiciliary (not a temporary or transient resident) of the state or
other jurisdiction indicated on Exhibit A, and such Purchaser has no present
intention of becoming a resident of any other state or jurisdiction.

(b) Authorization and Power. Such Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by such Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate, partnership or other action, and no further consent or
authorization of such Purchaser or its Board of Directors, shareholders,
partners or members, as the case may be, is required. When executed and
delivered by the Purchasers, the other Transaction Documents shall constitute
valid and binding obligations of such Purchaser enforceable against such
Purchaser in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

(c) No Conflict. The execution, delivery and performance of the Transaction
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of such Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which such Purchaser is a party or by which such Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to such
Purchaser or by which any property or asset of such Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect such Purchaser’s ability to perform its obligations under the
Transaction Documents.

(d) Acquisition for Investment. Such Purchaser is purchasing the Shares and
Warrants and will purchase any Warrant Shares solely for its own account and not
with a view to or for sale in connection with distribution. Such Purchaser does
not have a present intention to sell any of the Shares, Warrants or Warrant
Shares, nor a present arrangement (whether or not legally binding) or intention
to effect any distribution of any of the Shares, the Warrants or the Warrant
Shares to or through any person or entity; provided, however, that by making the
representations herein, such Purchaser does not agree to hold the Shares, the
Warrants or the Warrant Shares for any minimum or other specific term and
reserves the right to dispose of the Shares, the Warrants or the Warrant Shares
at any time in accordance with Federal and state securities laws applicable to
such disposition. Such Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company,
(ii) is able to bear

 

14



--------------------------------------------------------------------------------

the financial risks associated with an investment in the Securities and
(iii) has been given full access to such records of the Company and to the
officers of the Company as it has deemed necessary or appropriate to conduct its
due diligence investigation.

(e) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances. Such Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(f) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Such Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(g) No General Solicitation. Such Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications. Such
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and the representations, warranties and
agreements set forth in the Transaction Documents and has not relied on any
information or representations made by third parties.

(h) Accredited Investor. Such Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Purchaser acknowledges that an investment
in the Securities is speculative and involves a high degree of risk. Such
Purchaser has completed or caused to be completed the Investor Questionnaire
Certification attached hereto as Exhibit C certifying as to its status as an
“accredited investor” and understands that the Company is relying upon the truth
and accuracy of such information set forth therein to determine the suitability
of such Purchaser to acquire the Securities.

(i) Certain Fees. The Purchasers have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’

 

15



--------------------------------------------------------------------------------

structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.

(j) Independent Investment. No Purchaser has agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
in the Securities.

(k) Short Sales. No Purchaser has engaged in any short sales of the Common Stock
or instructed any third parties to engage in any short sales of the Common Stock
on its behalf prior to the Closing Date. Each Purchaser covenants and agrees
that it will not be in a net short position with respect to the shares of Common
Stock. For purposes of this Section 2.2(k), a “net short position” means a sale
of Common Stock by a Purchaser that is marked as a short sale and that is made
at a time when there is no equivalent offsetting long position in Common Stock
held by such Purchaser.

(l) Independent Advice. Each Purchaser understands that the Company urges the
Purchaser to seek independent advice from professional advisors relating to the
suitability for the Purchaser of an investment in the Company in view of the
Purchaser’s overall financial needs and with respect to legal and tax
implications of such an investment.

ARTICLE III

COVENANTS

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.

Section 3.2 Registration. The Company shall cause its Common Stock to continue
to be registered under Section 12(b) or Section 12(g) of the Exchange Act, to
comply in all respects with its reporting and filing obligations under the
Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Agreement, and to not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein.

Section 3.3 Inspection Rights. The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser or any
employees, agents or representatives thereof, so long as such Purchaser shall be
entitled hereunder to purchase the Shares or shall beneficially own any Shares
or Warrant Shares, for

 

16



--------------------------------------------------------------------------------

purposes reasonably related to such Purchaser’s interests as a shareholder to
examine and make reasonable copies of the records and books of account of, and
visit and inspect the properties, assets, operations and business of the
Company, and to discuss the affairs, finances and accounts of the Company with
any of its officers, consultants, directors, and key employees; provided,
however, that any such access or furnishing of information shall be conducted at
the Purchaser’s expense, under the supervision of the Company’s personnel and in
such manner as not to interfere with the normal operations of the Company’s
business.

Section 3.4 Compliance with Laws. The Company shall comply with all applicable
laws, rules, regulations and orders, noncompliance with which would be
reasonably likely to have a Material Adverse Effect.

Section 3.5 Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company.

Section 3.6 Reporting Requirements. If the Commission ceases making the
Company’s periodic reports available via the Internet without charge, then the
Company shall, promptly after filing with the Commission, furnish the following
to each Purchaser so long as such Purchaser shall be entitled hereunder to
purchase the Securities or shall beneficially own Shares or Warrant Shares:

(a) Quarterly Reports filed with the Commission on Form 10-QSB;

(b) Annual Reports filed with the Commission on Form 10-KSB; and

(c) Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.

Section 3.7 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company to perform its obligations under any Transaction Document.

Section 3.8 Use of Proceeds. The net proceeds from the sale of the Shares will
be used by the Company for working capital and general corporate purposes, and
except for any redemption of the Preferred Stock, and not to redeem any Common
Stock or securities convertible, exercise or exchangeable into Common Stock or
to settle any outstanding litigation.

Section 3.9 Reporting Status. So long as any Purchaser beneficially owns at
least five percent (5%) of the Shares, the Company shall timely file all reports
required to be filed with the Commission pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination. Subject to the terms of the
Transaction Documents, the Company further covenants that it will take such
further action as the Purchasers may reasonably request, all to the extent
required from time to time to enable the

 

17



--------------------------------------------------------------------------------

Purchasers to sell the Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act. Upon the request of the Purchasers, the Company shall
deliver to the Purchasers a written certification of a duly authorized officer
as to whether it has complied with such requirements. The Company shall file all
reports required to be filed by the Company with the Commission in a timely
manner.

Section 3.10 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) no later than 9:00 a.m. Eastern Time on the first trading day
following the date hereof. The Company shall also file with the Commission a
Current Report on Form 8-K (the “Form 8-K”) describing the material terms of the
transactions contemplated hereby (and attaching as exhibits thereto this
Agreement, the form of Warrant and the Press Release) as soon as practicable
following the date hereof, which Press Release and Form 8-K shall be subject to
prior review and comment by the Purchasers.

Section 3.11 Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

Section 3.12 Form D. The Company agrees to file a Form D with respect to the
Securities as required by Rule 506 under Regulation D and, upon a Purchaser’s
request, to provide a copy thereof to the Purchasers promptly after such filing.

Section 3.13 No Integrated Offerings. The Company shall not make any offers or
sales of any security (other than the Securities being offered or sold
hereunder) under circumstances that would require registration of the Securities
being offered or sold hereunder under the Securities Act.

Section 3.14 Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock. The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock hereunder, and no Purchaser effecting a pledge of
Common Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At the Purchasers’
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser.

 

18



--------------------------------------------------------------------------------

Section 3.15 Confidentiality. Each party agrees that it will not disclose and it
will cause its officers, directors, employees, representatives, agents, and
advisers not to disclose, any Confidential Information (as hereinafter defined)
with respect to the other party furnished, at any time or in any manner,
provided that (i) any disclosure of such information may be made to which the
Company and Purchaser consent in writing; and (ii) such information may be
disclosed if so required by law or regulatory authority. “Confidential
Information” means information or knowledge obtained in any due diligence or
other investigation relating to the negotiation and execution of this Agreement,
information relating to the terms of the transactions contemplated hereby and
any information identified as confidential in writing from one party to the
other; provided, however, that Confidential Information shall not include
information or knowledge that (a) becomes generally available to the public
absent any breach of this Section 3.15, (b) was available on a non-confidential
basis to a party prior to its disclosure pursuant to this Agreement, or
(c) becomes available on a non-confidential basis from a third party who is not
bound to keep such information confidential.

Section 3.16 Reasonable Best Efforts. Each of the parties hereto shall use its
reasonable best efforts to satisfy each of the conditions to be satisfied by it
as provided in Sections 4.1 and 4.2 of this Agreement.

Section 3.17 Board Representation. As long the Purchasers beneficially own at
least twenty percent (20%) of the Shares, the Company agrees to take such
actions as are necessary or appropriate, and each of the signatories to this
Agreement, including, but not limited to each entity and individual set forth on
the Purchasers Schedule, as such schedule is amended (each a “Signatory”) agrees
to vote all of the voting securities now owned or hereafter acquired by him and
to take such other actions as are necessary or appropriate, so as to cause the
election of one director candidate designated by the Purchasers (the “Purchaser
Candidate”) as a member of the Board. The Purchaser Candidate shall only be
removed from the Board at the request of the Purchasers. In the event the
Purchaser Candidate dies, resigns, is removed or otherwise ceases to serve as a
member of the Board, then the Purchasers shall promptly designate a successor.

Section 3.18 Shareholders’ Meeting. If required by applicable law in order to
accord voting rights to the Shares (the “Attachment of Voting Rights”), the
Company, acting through the Board, shall, in accordance with applicable law and
the Articles and Bylaws, (i) duly call, give notice of, convene and hold an
annual or special meeting of its shareholders as promptly as practicable
following the Closing Date (but in no event later than May 31, 2007) for the
purpose of considering and taking action on the Attachment of Voting Rights (the
“Shareholders’ Meeting”) and (ii) (A) include in any proxy or information
statement delivered to shareholders of the Company in connection with the
Shareholders’ Meeting, and not subsequently withdraw or modify in any manner
adverse to the Purchasers, the unanimous recommendation of the Board that the
shareholders of the Company approve and adopt the Attachment of Voting Rights
and (B) use its best efforts to obtain such approval and adoption. At the
Shareholders’ Meeting, each Signatory shall cause all Shares and shares of
Common Stock then owned by him, her or it and his, her or its affiliates to be
voted in favor of the approval and adoption of the Attachment of Voting Rights.

 

19



--------------------------------------------------------------------------------

Section 3.19 Due Diligence Investigation. Sherbrooke shall complete the Due
Diligence Investigation on or before January 17, 2007.

ARTICLE IV

CONDITIONS

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities. The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers is subject to the satisfaction
or waiver, at or before the Closing, of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Purchase Price. The Purchasers shall have delivered to the
Company the Purchase Price for the Shares to be purchased by each Purchaser.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities. The obligation hereunder of each Purchaser to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing
Date, of each of the conditions set forth below. These conditions are for the
Purchaser’s sole benefit and may be waived by the Purchaser at any time in its
sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations

 

20



--------------------------------------------------------------------------------

and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of such date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(c) NASDAQ Delisting. NASDAQ shall have provided the Company with confirmation
satisfactory to the Purchasers that the Common Stock has been delisted from
NASDAQ.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(f) Shares and Warrants. The Company shall have delivered to the Purchasers
certificates representing the Shares (in such denominations as each Purchaser
may request) and the Warrants (in such denominations as each Purchaser may
request) duly executed by the Company, in each case, being acquired by the
Purchasers at the Closing.

(g) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.

(h) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate signed by an executive officer on behalf of the
Company, dated as of the Closing Date, confirming the accuracy of the Company’s
representations, warranties and its compliance with covenants as of the Closing
Date and confirming the compliance by the Company with the conditions precedent
set forth in paragraphs (b)-(e) of this Section 4.2 as of the Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 4.2, such confirmation shall be based on the knowledge of the executive
officer).

(i) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.

 

21



--------------------------------------------------------------------------------

(j) Due Diligence Investigation. The Purchasers shall have completed the Due
Diligence Investigation and shall have been satisfied with the results thereof.

(k) Board Participation. The Purchasers Schedule shall include Michael R.
Wigley, Robert S. Langer, Gerard E. Puorro, Gary S. Kohler and Harry G.
Mitchell, and each of such individuals shall execute and deliver a counterpart
signature page to this Agreement and shall become a Purchaser hereunder with all
the rights and obligations of a Purchaser.

ARTICLE V

CERTIFICATE LEGEND

Section 5.1 Legend. Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.

The Company agrees to reissue certificates representing any of the Shares and
the Warrant Shares, without the legend set forth above if at such time, prior to
making any transfer of any such Shares or Warrant Shares, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Shares or Warrant Shares under the
Securities Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Commission and has become and
remains effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto. The Company will respond to any such

 

22



--------------------------------------------------------------------------------

notice from a holder within three (3) trading days. In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, or (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject. The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement. Whenever a certificate representing the
Shares or Warrant Shares is required to be issued to a Purchaser without a
legend, in lieu of delivering physical certificates representing the Shares or
Warrant Shares, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, the
Company shall cause its transfer agent to electronically transmit the Shares or
Warrant Shares to a Purchaser by crediting the account of such Purchaser’s Prime
Broker with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system
(to the extent not inconsistent with any provisions of this Agreement).

ARTICLE VI

INDEMNIFICATION

Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchasers (and their respective directors, officers, agents, managers,
partners, members, affiliates, successors and assigns) from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchasers and their directors, officers, agents, managers,
partners, members, shareholders, affiliates, successors and assigns as a result
of any inaccuracy in or breach of the representations, warranties or covenants
made by the Company herein. Each Purchaser severally but not jointly agrees to
indemnify and hold harmless the Company and its directors, officers, affiliates,
agents, successors and assigns from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Company
and its directors, officers, affiliates, agents, successors and assigns as a
direct result of any inaccuracy in or breach of the representations, warranties
or covenants made by such Purchaser herein. The maximum aggregate liability of
each Purchaser pursuant to its indemnification obligations under this Article VI
shall not exceed the portion of the Purchase Price paid by such Purchaser
hereunder.

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Article VI except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action, proceeding
or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnifying party
a conflict of interest between it and the indemnified party exists with

 

23



--------------------------------------------------------------------------------

respect to such action, proceeding or claim (in which case the indemnifying
party shall be responsible for the reasonable fees and expenses of one separate
counsel for the indemnified parties), to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will not contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent which
consent shall not be unreasonably withheld. Notwithstanding anything in this
Article VI to the contrary, the indemnifying party shall not, without the
indemnified party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof which imposes any future
obligation on the indemnified party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
indemnified party of a release from all liability in respect of such claim. The
indemnification required by this Article VI shall be made by periodic payments
of the amount thereof during the course of investigation or defense, as and when
bills are received or expense, loss, damage or liability is incurred, so long as
the indemnified party irrevocably agrees to refund such moneys if it is
ultimately determined by a court of competent jurisdiction that such party was
not entitled to indemnification. The indemnity agreements contained herein shall
be in addition to (a) any cause of action or similar rights of the indemnified
party against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.

ARTICLE VII

TERMINATION

Section 7.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the Purchasers if, between the date hereof and the Closing: (A) an event
or condition occurs that has resulted in a Material Adverse Effect, (B) any
representations and warranties of the Company contained in this Agreement
(1) that are not qualified by “materiality” or “Material Adverse Effect” shall
not have been true and correct in all material

 

24



--------------------------------------------------------------------------------

respects when made or (2) that are qualified by “materiality” or “Material
Adverse Effect” shall not have been true and correct when made, (C) the Company
shall not have complied in all material respects with the covenants or
agreements contained in this Agreement to be complied with by it or (D) the
Company makes a general assignment for the benefit of creditors, or any
proceeding shall be instituted by or against the Company seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up or
reorganization, arrangement, adjustment, protection, relief or composition of
its debts under any law relating to bankruptcy, insolvency or reorganization;

(b) by the Company if, between the date hereof and the Closing, the Purchasers
shall not have complied in all material respects with the covenants or
agreements contained in this Agreement to be complied with by them;

(c) by the Purchasers if for any reason the Closing shall not have occurred
before January 31, 2007 as a result of the failure of any closing condition set
forth in Section 4.2 to be satisfied or waived or otherwise; or

(d) by the mutual written consent of the Company and the Purchasers.

Section 7.2 Effect of Termination. In the event of termination of this Agreement
as provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability on the part of either party hereto except (a) as set forth
in Section 8.1 and (b) that nothing herein shall relieve either party hereto
from liability for any breach of this Agreement.

MISCELLANEOUS

Section 8.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay all actual attorneys’ fees and expenses (including disbursements and
out-of-pocket expenses) for one counsel to the Purchasers incurred by the
Purchasers in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated thereunder and the performance of a due diligence
investigation of the Company, which payment shall be made at Closing and shall
not exceed $40,000 (exclusive of disbursements and out-of-pocket expenses). In
addition, the Company shall pay all reasonable fees and expenses incurred by the
Purchasers in connection with the enforcement of this Agreement or any of the
other Transaction Documents, including, without limitation, all reasonable
attorneys’ fees and expenses.

Section 8.2 Specific Performance; Consent to Jurisdiction; Venue.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents are not performed in accordance with their specific
terms or are otherwise breached. It is accordingly agreed that the parties shall
be entitled to an injunction or

 

25



--------------------------------------------------------------------------------

injunctions to prevent or cure breaches of the provisions of this Agreement or
the other Transaction Documents and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 8.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities or this
Agreement, shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.

Section 8.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
Following the Closing, no provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Purchasers
holding at least a majority of all Shares then held by the Purchasers. Any
amendment or waiver effected in accordance with this Section 8.3 shall be
binding upon each Purchaser (and their permitted assigns) and the Company.

Section 8.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company:    Sontra Medical Corporation    10 Forge Parkway   
Franklin, MA 02038    Attention: Chief Executive Officer    Tel. No.:
(508) 553-8850    Fax No.: (508) 553-8760

 

26



--------------------------------------------------------------------------------

with copies (which copies
shall not constitute notice
to the Company) to:    Thomas B. Rosedale    BRL Law Group LLC    31 St. James
Avenue, Suite 850    Boston, MA 02116    Tel. No.: (617) 399-6931    Fax No.:
(617) 399-6930 If to any Purchaser:    At the address of such Purchaser set
forth on Exhibit A to this Agreement, with copies to such Purchaser’s counsel
(which copies shall not constitute notice to such Purchaser) as set forth on
Exhibit A or as specified in writing by such Purchaser. with copies to:   
Greenberg Traurig, LLP    The Met Life Building    200 Park Avenue    New York,
New York 10166    Attention: Michael D. Helsel, Esq.    Tel. No.: (212) 801-6962
   Fax No.: (212) 805-6400

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other parties hereto.

Section 8.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

Section 8.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 8.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. Subject to
Section 5.1 hereof, the Purchasers may assign the Securities and its rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company.

Section 8.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

27



--------------------------------------------------------------------------------

Section 8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

Section 8.10 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing.

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

Section 8.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.

Section 8.13 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 8.14 Further Assurances. From and after the date of this Agreement, upon
the reasonable request of the Purchasers or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the
Warrants.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be duly executed by their respective authorized officers as of the date first
above written.

 

SONTRA MEDICAL CORPORATION By:   /s/ Harry Mitchell  

Name: Harry Mitchell

Title: Interim Chief Executive Officer

 

SHERBROOKE PARTNERS, LLC By:   /s/ Matthew Balk  

Name: Matthew Balk

Title:



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PURCHASERS

Investors:

 

Names and Addresses of Purchasers

   # of Shares Purchased    # of Warrants
Received    Amount Invested

1. Sherbrooke Partners, LLC

570 Lexington Avenue

New York, NY 10021

   4,800,000    1,200,000    $ 480,000

Total:

   4,800,000    1,200,000    $ 480,000

Directors and Executive Officers:

 

Names and Addresses of Purchasers

   # of Shares Purchased    # of Warrants
Received    Amount Invested

1. Michael R. Wigley

   600,000    162,500    $ 60,000

2. Robert S. Langer

   250,000    62,500    $ 25,000

3. Gerard E. Puorro

   200,000    50,000    $ 20,000

4. Gary S. Kohler

   100,000    25,000    $ 10,000

5. Harry G. Mitchell

   50,000    12,500    $ 5,000

Total:

   1,200,000    300,000    $ 120,000

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

 

i



--------------------------------------------------------------------------------

EXHIBIT C

INVESTOR QUESTIONNAIRE CERTIFICATION

SONTRA MEDICAL CORPORATION

INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: Sontra Medical Corporation

This Purchaser Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of
restricted common stock and warrants of Sontra Medical Corporation (the
“Securities”). The Securities are being offered and sold by Sontra Medical
Corporation (the “Company”) without registration under the Securities Act of
1933, as amended (the “Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Securities to
such investor. The purpose of this Questionnaire is to assure the Company that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied. This Questionnaire does not constitute an
offer to sell or a solicitation of an offer to buy any security. Your answers
will be kept strictly confidential. However, by signing this Questionnaire, you
will be authorizing the Company to provide a completed copy of this
Questionnaire to such parties as the Company deems appropriate in order to
ensure that the offer and sale of the Securities will not result in a violation
of the Act or the securities laws of any state and that you otherwise satisfy
the suitability standards applicable to purchasers of the Securities. All
potential investors must answer all applicable questions and complete, date and
sign this Questionnaire. Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.

 

A. BACKGROUND INFORMATION

Name:
_______________________________________________________________________________________________

Business Address:
______________________________________________________________________________________

                                                                         (Number
and Street)

_____________________________________________________________________________________________________

(City)                                      
                  (State)                     
                                                                (Zip Code)

Telephone Number: _____________________________

If an individual:

Age: __________ Citizenship: ____________

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:
_________________________________________________________________________________________

State of formation:______________________ Date of formation:
____________________

Social Security or Taxpayer Identification No.
________________________________________________________________

 

B. STATUS AS ACCREDITED INVESTOR

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, and at the time of the offer and sale of the
Securities the undersigned falls and will fall within one or more of the
following categories (Please initial one or more, as applicable): 1

 

--------------------------------------------------------------------------------

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, contributions to an IRA or KEOGH retirement
plan, alimony payments, and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.

 

ii



--------------------------------------------------------------------------------

____ (1)        a bank as defined in Section 3(a)(2) of the Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity; a broker or
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934;
an insurance company as defined in Section 2(13) of the Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;

____ (2)        a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

____ (3)        an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities offered, with total assets in excess of $5,000,000;

____ (4)        a natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of such person’s purchase of the
Securities exceeds $1,000,000;

____ (5)        a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

____ (6)        a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D; and

____ (7)        an entity in which all of the equity owners are accredited
investors (as defined above).

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this ____
day of __________, 2006, and declares under oath that it is truthful and
correct.

_____________________________________________

Print Name

By:__________________________________________

Signature

Title:_________________________________________

(required for any purchaser that is a corporation,

partnership, limited liability company, trust or

other entity)

 

iii